Citation Nr: 1338797	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for minimal degenerative joint disease of the right knee, status-post arthroscopy and lateral retinacular release and excision of medial plica.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of left knee arthroscopy with degenerative changes, prior to May 30, 2013.

3.  Entitlement to increase disability ratings for residuals of left knee arthroscopy with degenerative changes, status-post total knee replacement, for the period since May 30, 2013.
 

REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1981, from October 1990 to January 1991, and from February 1991 to June 1991.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected patellar femoral syndrome of the right knee with degenerative changes; and in excess of 10 percent for service-connected residuals of left knee arthroscopy with degenerative changes.  The Veteran timely appealed.

In August 2010, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In December 2012, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
In March 2013, VA's Appeals Management Center (AMC) granted service connection for scars of the bilateral knees, status-post arthroscopic surgery; and assigned an initial 10 percent evaluation, effective February 14, 2013.  As the record, to date, reflects no disagreement with either the initial rating or the effective date assigned, it appears that the AMC's grant of service connection has resolved that matter, and it will no longer be addressed by the Board.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran reported "looking for work," and has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of her Virtual VA file.

The issue of entitlement to an increased disability rating for residuals of left knee arthroscopy with degenerative changes, status-post total knee replacement, for the period since May 30, 2013, is addressed in the REMAND portion of the decision below; and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Throughout the rating period (excluding periods when a total disability rating is in effect), the Veteran's right knee disability has been manifested primarily by impairment of the tibia and fibula productive of moderate knee disability, and limitation of flexion due to pain and degenerative joint disease.

2.  At no point during the appeal has the Veteran's right knee disability been manifested by objective evidence of instability, impairment of the tibia and fibula productive of more than moderate knee disability, or of nonunion requiring a knee brace, or functional impairment equivalent to flexion limited to 30 degrees or less, or extension limited to 15 degrees or more. 

3.  For the rating period prior to February 14, 2013 (excluding periods when a total disability rating is in effect), the Veteran's left knee disability has been manifested by x-ray evidence of degenerative joint disease, swelling, effusion, and by flexion limited to 45 degrees by pain.  

4.  For the rating period prior to February 14, 2013 (excluding periods when a total disability rating is in effect), the Veteran's left knee disability has not been manifested by limitation of extension, or objective evidence of instability, subluxation, locking, impairment of the tibia and fibula productive of more than slight knee disability, or additional functional loss not already compensated.

5.  For the rating period since February 14, 2013 (excluding periods when a total disability rating is in effect), the Veteran's left knee disability has been additionally manifested by limitation of extension to 10 degrees due to pain.
 




CONCLUSIONS OF LAW

1.  Throughout the rating period (excluding periods when a total disability rating is in effect), the criteria for a 20 percent disability rating for a right knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2013). 

2.  For the rating period prior to February 14, 2013 (excluding periods when a total disability rating is in effect), the criteria for a rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2013).
 
3.  As of February 14, 2013 (excluding periods when a total disability rating is in effect), the criteria for a separate rating of 10 percent for limitation of extension of the left knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).
A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through October 2005 and August 2009 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the August 2009 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the former Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Rating Criteria

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, the rating schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Here, x-ray studies of record confirm degenerative changes in each knee.  See, e.g., VA x-ray report dated in July 2009.  Thus, Diagnostic Codes 5010 and 5003 are applicable, and direct the Board's attention to the diagnostic criteria for limitation of motion referable to the knee and leg, which are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261.  First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in both her knee joints, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Of note, the Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).   Under that code, a 20 percent rating is warranted for a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).   Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.)  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262. The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Evaluation of the Veteran's Knee Disabilities

Historically, the Veteran's service treatment records show a history of treatment for chondromalacia and patellofemoral dysfunction of both knees while on active duty.  National Guard records show that the Veteran complained of extreme pain in her knees during a road march, with full ruck sack, during an April 1997 training assembly; and that she underwent diagnostic arthroscopy of the right knee with soft tissue debridement in August 1997.  Evaluation in April 1998 revealed a diagnosis of bilateral patellofemoral syndrome; the Veteran was found unfit for duty.
VA records, dated in April 2004, show that the Veteran was treated with multiple conservative regimens-including braces, physical therapy, nonsteroidal anti-inflammatory medications, arthroscopy, and intra-articular right knee steroid injections; and presented with complaints of progressive right knee pain symptoms.  She then underwent another arthroscopy and a lateral retinacular release, as well as a maquet procedure (tibial osteotomy) of the right knee in April 2004.

A.  Disability of the Right Knee

Service connection has been established for minimal degenerative joint disease of the right knee, status-post arthroscopy and lateral retinacular release and excision of medial plica.  The Veteran's right knee disability is rated as 10 percent disabling under Diagnostic Code 5003-5260, reflective of a rating based on degenerative arthritis (5003) and limitation of flexion (5260).  

Range of motion of the Veteran's right knee in May 2004 was to 115 degrees on flexion, and full on extension.  Her surgical wound was completely healed, and her pain level was a 5-to-6 on a 10-point scale.

The Veteran underwent physical therapy in August 2004.  She reported her knee buckling and giving out all the time.  She hyperextended her right knee with ambulation.  Following physical therapy, her pain level started slowly to decrease.

VA examination in August 2004 revealed that the range of motion of the Veteran's right knee was to 140 degrees on flexion, and to 5 degrees on extension.  There was no varus or valgus instability.  Active range of motion caused pain and crepitance, but did not decrease the Veteran's range of motion.  Repetitive motion caused some incoordination, but range of motion did not change.  X-rays revealed a longitudinal split in the coronal plane of the Veteran's tibia, with interposition of a small bone block and interference screw in place, with no signs of bone healing.  There also were no signs of degenerative changes.

Effective April 2, 2004, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition, and then resumed the evaluation of 10 percent, effective October 1, 2004.

In June 2005, the Veteran explained that her right knee had some improvement after the surgery, but that the pain gradually returned and was limiting her work, walking, and other activities.

The Veteran initiated a claim for an increased rating in August 2005.  

Range of motion of the Veteran's right knee in November 2005 was to 90 degrees on flexion, and to 0 degrees on extension.  There was no additional limitation of motion due to pain, fatigue, and incoordination on repetitive motion.  There was severe tenderness to palpation at the inferior and superior aspects of her patellofemoral joints.  There was no ligamentous laxity seen, and no effusion noted.  

VA records show that the Veteran underwent a series of SYNVISC injections in 2008 and in 2009, with 2.5 months of noticeable improvement following injections.

In August 2010, the Veteran's husband stated that the Veteran had trouble walking, and that both knees gave out at odd times; and that the Veteran's knee pain kept her awake at night.

In August 2010, the Veteran testified that her right knee gave out more than her left knee; and that she wore a brace on each knee to keep them from locking, and used a cane.  She also testified that she was in pain constantly, and fell about twice a week.  The Veteran testified that her knee pain prevented her from dancing and playing with her granddaughters, and from riding a bicycle.  She also testified that her right knee was worse than her left knee, and caused the most pain.  The Veteran testified that she obtained a SYNVISC injection every six months, and that it lasted for about three months.  She described the injections as "excruciating" and that she could not walk afterwards for at least six hours.    

VA records, dated in January 2011, show that the Veteran then underwent another arthroscopic procedure with debridement of the OCD and excision of the medial plica, also with a lateral retinacular release; and the removal of a screw fixation from prior procedure.

Following the Board's December 2012 remand, the Veteran underwent a VA examination in February 2013 for purposes of determining the current severity of her right knee disability.  She reported that her right knee pain had gradually worsened over the years, despite four surgeries and other treatment modalities.  Symptoms associated with her right knee included pain, loss of joint motion, swelling, locking, "giving out," and severe problems with activities such as squatting and kneeling and climbing stairs.  Her walking distance was limited to one-eighth of a mile.  The Veteran reported flare-ups occurring three-to-four times a week, and lasting about three-to-four hours; and estimated that she lost an additional 70 percent of right knee motion and functioning during flare-ups.  She then drastically restricted her ambulation and applied ice.  While a right knee replacement might be needed in the future, currently it was not planned.

Objective examination in February 2013 revealed that the Veteran did occasionally use a right knee brace and a cane.  Range of motion of the right knee was to 90 degrees on flexion, with pain at 45 degrees; and to 0 degrees on extension.  There was no additional limitation in range of motion on repetitive testing.  The examiner noted additional functional loss or impairment due to less movement than normal, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting and standing and weight-bearing.  Muscle strength of the right knee was 5/5 (normal).  Joint stability testing of the right knee was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner also noted that the Veteran's right knee disability impacted her ability to work, specifically, when her mobility was extremely limited; and she was restricted, essentially, to sedentary-type activities.

Here, the Veteran's right knee disability is rated currently as 10 percent disabling pursuant to Diagnostic Code 5003-5260, due to her arthritis with some limitation of flexion.  There is no indication that the Veteran has limitation of motion of the right knee that meets or approximates the criteria for a disability rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

Referable to Diagnostic Code 5260, the Veteran's limitation of flexion has predominantly been to 90 degrees.  However, when considering functional loss, the February 2013 examiner noted that the Veteran's flexion of the right knee was limited by pain to 45 degrees.  Even still, this represents limitation of motion compensable at no more than the 10 percent level under Diagnostic Code 5260.  The level of limitation contemplated by the next higher, 20 percent rating category, requires limitation of flexion to 30 degrees or less.  

Referable to Diagnostic Code 5261, the Veteran has been reported able to achieve a nearly normal range of extension throughout the appeal, that is, extension to between 0 and 5 degrees.  A compensable rating of 10 percent requires extension to 10 degrees.  Thus, a rating under this code is not beneficial.

Regarding the remaining code that may provide a separate evaluation (Diagnostic Code 5257), examiners found no objective showing of either instability or incapacitating episodes.  As noted, the Board has considered the Veteran's lay reports of having walking difficulties and instability; however, in determining whether an evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of lateral instability or subluxation.

Turning to alternative diagnostic codes, there is no objective evidence of locking during the rating period, or of more than minimal effusion in the right knee joint to warrant evaluation under Diagnostic Code 5258.  There is, however, evidence of impairment of the tibia and fibula. Therefore, analysis under Diagnostic Code 5262 is appropriate, to determine whether it offers a higher rating instead of the limitation of motion codes.  Here, the Board finds that it does.

Specifically, the Board finds that the most appropriate diagnostic code for the Veteran's right knee disability is Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, following the April 2004 surgery.  Although some limited motion of the right knee has been noted, examiners essentially found impairment due to excess fatigability, incoordination, swelling, disturbance of locomotion, and interference with sitting and standing and weight-bearing.  The Veteran also described flare-ups occurring three-to-four times weekly.  Records reflect that she underwent physical therapy and arthroscopic surgeries and other procedures, with residual pain and discomfort and restriction of activities.  The Veteran reported wearing a brace (knee immobilizer) at times, and also reported occasional swelling and "giving out" of the right knee.  As noted above, no examiner found gross instability or subluxation.

Taking into account her lay assertions, particularly with respect to functional loss resulting from pain and other symptoms as contemplated by Deluca, the Board concludes that these symptoms more nearly approximate the criteria for a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  This represents a change in the Diagnostic Code used to rate the Veteran's disability.  The Board finds this change is warranted, because the Veteran's primary symptoms are not limitation of motion, but rather are indicative of other impairment given the state of her bones in her lower leg.

The disability has been symptomatic following the April 2004 surgery; and has resulted in some dysfunction while sitting, while standing, and with weight-bearing.  Hence, the overall evidence reflects a moderate knee disability throughout the rating period.  The evidence does not reflect that the Veteran's right knee disability is productive of marked knee disability, or of nonunion requiring a brace to warrant a disability rating in excess of 20 percent under Diagnostic Code 5262.  No examiner has described the Veteran's disability as marked, nor does the evidence support the same.
 
For the foregoing reasons, the Board grants a 20 percent disability evaluation for the Veteran's minimal degenerative joint disease of the right knee, status-post arthroscopy and lateral retinacular release and excision of medial plica, pursuant to Diagnostic Code 5262.

B.  Disability of the Left Knee

Service connection has been established for residuals of left knee arthroscopy with degenerative changes.  The Veteran's left knee disability is rated as 10 percent disabling under Diagnostic Code 5010-5260, reflective of a rating based on traumatic arthritis (5010) and limitation of flexion (5260).  

VA examination in August 2004 revealed that the range of motion of the Veteran's left knee was to 140 degrees on flexion, and to 0 degrees on extension.  There was no varus or valgus instability.  Active range of motion did not cause pain, and did not decrease the Veteran's range of motion.  Repetitive motion caused no fatigue or incoordination.

X-rays taken in December 2004 revealed mild degenerative joint disease of the left knee with hypertropic lipping of the medial joint.

Range of motion of the Veteran's left knee in November 2005 was to 90 degrees on flexion, and to 0 degrees on extension.  There was no additional limitation of motion due to pain, fatigue, and incoordination on repetitive motion.  There was severe tenderness to palpation at the inferior and superior aspects of her patellofemoral joints.  There was no ligamentous laxity seen, and no effusion noted.  

VA treatment records, dated in August 2007, show that the Veteran had twisted her left knee the wrong way and was using crutches.  She reported stabbing pains underneath the knee cap; and that the swelling had gradually decreased, but not the pain.  X-rays revealed minor degenerative changes and small joint effusion.

MRI scans of the Veteran's left knee conducted in September 2007 revealed nonspecific tendinitis or very mild, partial tear suggested in the lateral collateral ligament and the tibial insertion of the anterior cruciate ligament; small, oblique partial tear suggested in the posterior horn of the medial meniscus; and tiny joint effusion.

VA records show that the Veteran underwent a series of SYNVISC injections in 2008 and in 2009, with 2.5 months of noticeable improvement following injections.  

MRI scans of the Veteran's left knee conducted in June 2009 revealed new moderate joint effusion; mild medial compartment degenerative joint disease with intrasubstance degeneration of the medial meniscus, and a small tear at the junction of the body and posterior horn that was stable; chondromalacia patella involving the medial patellar facet; and tendinopathy versus partial thickness tear of the distal quadriceps tendon.

In July 2009, the Veteran reported her left knee pain as worse than her right knee pain.  In August 2009, she reported that her left knee swelled for one-to-two days.  

As noted above, the Veteran's husband stated that the Veteran had trouble walking in August 2010; that her knees gave out at odd times; and that her knee pain kept her awake at night.

In August 2010, the Veteran testified that she wore a brace on each knee to keep them from locking, and used a cane.  She also testified that her left knee gave out, and that she fell about twice a week. She continued to obtain a SYNVISC injection every six months, and that it lasted for about three months.  Again, the Veteran described the injections as "excruciating" and that she could not walk afterwards for at least six hours.    
VA records show that the Veteran underwent an arthroscopic procedure and release of the lateral gutter plica, and debridement of the OCD with microfracture of the OCD base, in July 2011.  In September 2012, the Veteran underwent a high tibial osteotomy with open wedge and fixation of the proximal tibia.

Following the Board's December 2012 remand, the Veteran underwent a VA examination in February 2013 for purposes of determining the current severity of her left knee disability.  She reported that her left knee pain had gradually worsened over the years, despite five surgeries and other treatment modalities.  Symptoms associated with her left knee included pain, swelling, locking, "giving out," and severe problems with activities such as squatting and kneeling and climbing stairs.  Her walking distance was limited to one-eighth of a mile.  The Veteran reported flare-ups occurring about twice a day, and lasting about one hour; and estimated that she lost an additional 80 percent of left knee motion and functioning during flare-ups.  She basically must sit down, rest, and ice her knee during flare-ups. The Veteran indicated that surgery for a left knee replacement was scheduled for May 2013.

Objective examination in February 2013 revealed that the Veteran did occasionally use a left knee brace and a cane.  Range of motion of the left knee was to 80 degrees on flexion, with pain at 45 degrees; and to 10 degrees on extension, with pain at 10 degrees.  There was no additional limitation in range of motion on repetitive testing.  The examiner noted additional functional loss or impairment due to less movement than normal, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting and standing and weight-bearing.  Muscle strength of the left knee was 5/5 (normal).  Joint stability testing of the left knee was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner also noted that the Veteran's left knee disability impacted her ability to work, specifically, when her mobility was extremely limited; and she was restricted, essentially, to sedentary-type activities.

Here, the Veteran's left knee disability is rated as 10 percent disabling pursuant to Diagnostic Code 5010-5260, due to her arthritis with some limitation of flexion.  Throughout the rating period, her flexion was limited to between 80 and 90 degrees.  Even with consideration of pain during flare-ups, such as the 45 degrees of flexion measured on examination in February 2013, the Veteran did not experience limitation of flexion to 30 degrees or less to warrant a disability rating in excess of 10 percent under Diagnostic Code 5260.  Therefore, an increased evaluation under this code is not warranted.

Turning to whether separate evaluations are warranted for other manifestations, the Board observes that prior to February 2013, the Veteran's extension in her left knee was normal, at zero degrees.  However, as of the February 2013 VA examination, the Veteran's extension of the left knee was limited by pain to 10 degrees.  This represents limitation of motion compensable at the 10 percent level under the criteria for limitation of extension.  As her limitation of extension did not exceed 10 degrees at any time, it does not reach the level of limitation contemplated by the next higher, 20 percent rating category, which requires limitation to at least 15 degrees or more.  Thus, a separate 10 percent rating for limitation of extension is appropriate as of February 14, 2013, under Diagnostic Code 5261.  This is in addition to the 10 percent in effect for limitation of flexion.  This separate rating is not available prior to February 2013, as the evidence does not demonstrate limitation of extension prior to that date.

While the Veteran complained of instability and of falling at times, the objective examinations of record confirm no findings of instability or subluxation.  Therefore, a separate rating under Diagnostic Code 5257 for these manifestations are not warranted.  

Turning to alternative diagnostic codes, the Board observes that MRI scans conducted in June 2009 revealed moderate joint effusion, and a small partial tear which was stable.  There has been no objective evidence of locking of the left knee at any time to warrant evaluation under Diagnostic Code 5258.  In fact, the Veteran testified that wearing the knee brace prevented her knee from locking, although if felt looser and still gave way.  The Board observes that the Veteran underwent another arthroscopic procedure on her left knee in July 2011; however, Diagnostic Code 5259 does not allow more than a 10 percent disability rating for removal of semilunar cartilage (that of the meniscus) which is dislocated (torn).

Lastly, the objective evidence of record does not reflect that the Veteran's left knee disability is manifested primarily by malunion of the tibia and fibula to warrant an increased evaluation under Diagnostic Code 5262.  Unlike her right knee and leg, there is no involvement of the bones of the lower left leg, such as to warrant a rating under this code.  

Relative to functional loss due to pain, fatigue, incoordination, or the like, examinations confirmed repetitive testing that did not result in additional limitation of motion.  The two separate 10 percent ratings adequately compensate the Veteran's symptoms of pain that are limiting her flexion and extension of the left knee.  Therefore, the ratings are sufficient. As her symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion or for other disabilities of the knee, the Board finds that no more than two separate 10 percent disability ratings (10 percent under Diagnostic Code 5260, and 10 percent under Diagnostic Code 5261) are warranted for left knee disability. The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of her symptoms.  Therefore, the remaining codes for knee disabilities are not applicable.

C.  Extraschedular Consideration
  
The Board is required to consider whether an extraschedular rating is warranted.  The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain, stiffness, fatigability, and lack of endurance, which impairs her ability to sit, stand, and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion and other impairment.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that her knee disabilities have caused her to miss work excessively or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.

ORDER

Throughout the rating period (excluding periods when a total disability rating is in effect), a 20 percent disability rating for minimal degenerative joint disease of the right knee, status-post arthroscopy and lateral retinacular release and excision of medial plica, is granted, subject to the regulations governing the award of monetary benefits.

For the rating period prior to February 14, 2013 (excluding periods when a total disability rating is in effect), an increased evaluation for residuals of left knee arthroscopy with degenerative changes, manifested by limitation of flexion, is denied.

As of February 14, 2013 (excluding periods when a total disability rating is in effect), a separate 10 percent disability rating for residuals of left knee arthroscopy with degenerative changes, based on limitation of extension, is granted, subject to the regulations governing the award of monetary benefits.




	(CONTINUED ON NEXT PAGE)
REMAND

Regarding the remaining issue on appeal, that of entitlement to an increased evaluation for the left knee disability, status post total knee replacement, the Board finds that the record is not complete; therefore, remand is required.  

Specifically, notations in the claims folder reflect that the Veteran underwent a total knee replacement of her left knee on May 30, 2013.  The rating schedule treats total knee replacements differently than other knee disabilities.  Specifically, the criteria are found in 38 C.F.R. § 4.71a, Diagnostic Code 5055, Knee replacement.  When there is a prosthetic replacement of the knee joint, a 100 percent rating is warranted for one year following implantation of prosthesis.  Residuals are rated thereafter at the 30 or 60 percent level.   

All VA treatment records for the Veteran's May 2013 left knee replacement must be obtained prior to rating the disability.  Thereafter, the applicable rating criteria in Diagnostic Code 5055 must be applied in the first instance by the agency of original jurisdiction. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the Veteran's left knee disability, to include records from the May 2013 total knee replacement, to the present.

2.  Afford the Veteran a VA examination, for evaluation of the service-connected residuals of left knee arthroscopy with degenerative changes, status-post total knee replacement.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should render specific findings as to the extent to which the Veteran experiences current residuals of the left total knee replacement surgery.  The examiner should provide a thorough description of the residuals of left knee disability, including the Veteran's report of symptoms; and clinical findings including observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any. 

The examiner should render specific findings as to the impact of the service-connected residuals of left knee arthroscopy with degenerative changes, status-post total knee replacement, on the Veteran's ability to work.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, and undertaking any other development action that is deemed warranted, re-adjudicate the remaining claim on appeal - entitlement to an increased rating for the left knee disability from May 30, 2013 forward, taking into consideration all applicable rating criteria for total knee replacement.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


